Citation Nr: 1008428	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-03 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism.

2.  Entitlement to service connection for atherosclerotic 
coronary artery disease.

3.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, L.M., and T.M.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to 
April 1970, September 1990 to March 1991, and from 
February 2003 to August 2005, with additional service in the 
Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision in which the RO, inter 
alia, denied service connection for pulmonary embolism, 
atherosclerotic coronary artery disease, and emphysema.  In 
January 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in 
January 2007, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2007.

In September 2007, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

The Veteran has asserted that his active service in the 
Persian Gulf aggravated his pulmonary embolism, 
atherosclerotic coronary artery disease, and emphysema.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  Under the circumstances of 
this case, the Board finds that medical examination and an 
opinion by an appropriate physician would be helpful in 
resolving the claims for service connection.

In this case, the service treatment records reflect that the 
Veteran was hospitalized in October 2003 with a diagnosis of 
chronic pulmonary embolism.  An aeromedical evacuation 
patient record from October 2003 indicates that the Veteran 
had mild restrictive lung disease.  An X-ray completed in 
December 2003 revealed atheromatous calcification in the 
aorta and great vessels.  The X-ray interpreter indicated 
that the Veteran had emphysematous changes and 
atherosclerotic vascular disease.  In February 2004, the 
Veteran underwent a cardiac catheterization.  The 
February 2005 narrative summary of the Veteran's medical 
board proceeding indicates that that while the Veteran was 
deployed in Iraq in April 2003, he developed exertional chest 
tingling with associated shortness of breath.  After 
undergoing medical tests, it appeared that the Veteran had 
chronic pulmonary emboli.  Diagnoses of pulmonary embolus, 
atherosclerotic coronary artery disease, and emphysematous 
lungs were given.

VA outpatient records from October2005 through October 2009 
reveal that the Veteran has a history of pulmonary embolism, 
atherosclerotic coronary artery disease, and emphysema.  They 
also show that the Veteran has a history of smoking.

In this case, the collective evidence tends to suggest that 
the Veteran's claimed disorders may have had their origins in 
(or were aggravated during) his active service.  However, the 
record includes no actual opinion addressing the medical 
relationship, if any, between any of the claimed disabilities 
and service.  Under these circumstances, the Board finds that 
a medical opinion-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claims for service connection.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; McLendon,  20 Vet. App. at 79.

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claims will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should attempt to obtain all outstanding 
service records for the Veteran.  In this regard, the Board 
notes that the Veteran had active duty service from 
September 1990 to March 1991; however, the service treatment 
records from this period of service are not of record.  It 
appears that the RO made a single attempt to obtain these 
records in September 1992.  The RO is reminded that, in 
requesting records from Federal facilities, efforts to assist 
should continue until either the records are obtained, or 
sufficient evidence indicating that the records sought do not 
exist, or that further efforts to obtain those records would 
be futile, is received.  See 38 C.F.R. 3.159(c)(2) (2009).  
If no records are available, that fact should be documented, 
in writing, in the record.

Additionally, while the claims file currently includes 
outpatient treatment records from VAMC Cape May dated from 
October 2005 to October 2009, more recent records of VA 
treatment for the Veteran may be available.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain VA outpatient 
records from October 2009 through the present, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete,  the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the notice 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)-particularly as regards disability 
ratings and effective dates-as appropriate (not previously 
furnished).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should again contact the NPRC 
and any other appropriate source (such as 
the Veteran's National Guard command) to 
obtain all outstanding service records for 
the Veteran for his period of active 
service from September 1990 to March 1991.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.

The RO is reminded that it should continue 
efforts to procure the veteran's service 
records until either the records are 
received, or until it receives specific 
information that the records sought do not 
exist or that further efforts to obtain 
them would be futile. All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should obtain from the VAMC 
Cape May all outstanding pertinent records 
of evaluation and/or treatment of 
pulmonary embolism, atherosclerotic 
coronary artery disease, an/or emphysema, 
since October 2009.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should, through a VCAA-
compliant letter sent to the Veteran and 
his representative, request that the 
Veteran furnish additional information 
and/or evidence pertinent to the claims on 
appeal.  

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), particularly as regards 
disability ratings and effective dates, as 
appropriate.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify 
whether the Veteran has current pulmonary 
embolism, atherosclerotic coronary artery 
disease, and/or emphysema.  With respect 
to each diagnosed disability, the 
physician should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is medically related to service.  

In rendering the requested opinion with 
respect to each diagnosed disability, the 
examiner should address the following: (a) 
whether the disability pre-existed the 
appellant's entrance into active duty 
military service; and, if so (b) whether 
this disability was aggravated (i.e., 
permanently worsened beyond its natural 
progression) in or as a result of service.  
If the physician determines that the 
disability did not pre-exist service, he 
or she should opine whether this 
disability had its onset in service or is 
otherwise medically related to in- service 
injury or disease.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal in light of all pertinent evidence 
and legal authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


